Citation Nr: 1102268	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 1998, 
for the grant of service connection for right lower extremity 
tremor.

2.  Entitlement to an effective date earlier than December 8, 
1998, for the grant of service connection for decreased facial 
expression.

3.  Entitlement to an initial rating in excess of 10 percent for 
excessive daytime sleepiness.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to August 1974 
and from April 1982 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island that assigned an effective date of February 15, 2007, for 
the grant of service connection for right lower extremity (RLE) 
tremor and decreased facial expression and assigned an initial 
evaluation of 10 percent for excessive daytime sleepiness (EDS).

The RO subsequently amended the effective dates of service 
connection for RLE tremor to May 18, 1998, and for decreased 
facial expression to December 8, 1998.  


FINDINGS OF FACT

1.  RLE tremor and decreased facial expression are symptoms of 
the Veteran's Parkinson's disease, for which service connection 
has been in effect from June 12, 1997.

2.  The RLE tremor was initially shown to be present on March 31, 
1998.

3.  Decreased facial expression was initially shown to be present 
on October 14, 1998.

4.  From the effective date of service connection, February 15, 
2007, the Veteran's EDS has been manifested by episodes of 
narcolepsy more than 10 times per week.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 31, 1998, but not 
earlier, for service connection for RLE tremor are met. 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010). 
 
2.  The criteria for an effective date of October 14, 1998, but 
not earlier, for service connection for decreased facial 
expression are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.400 (2010). 
 
3.  The criteria for a rating of 80 percent for excessive daytime 
sleepiness are met throughout the initial rating period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.     § 4.124a, 
Diagnostic Code 8108 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks earlier effective dates for service connection 
for RLE tremor and for decreased facial expression; he also seeks 
a higher initial rating for EDS.  The Board will first discuss 
certain preliminary matters and will then address the legal 
criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In February 2007 the originating agency provided the Veteran with 
all required notice.  The Veteran had ample opportunity to 
respond prior to issuance of the June 2007 rating decision on 
appeal.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  The 
Veteran has been provided appropriate VA examination.  The 
Veteran has not identified any outstanding evidence that could be 
obtained to substantiate the claims on appeal, and the Board is 
also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims on 
appeal.



Effective Date of Service Connection

Legal Principles

VA is required to identify and act on an informal claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155 (2010); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 

Any communication or action indicating an intention to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly appointed representative, a Member of 
Congress, or some person acting as next friend of the claimant 
who is not sui juris, may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  38 C.F.R. § 
3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If the formal claim is received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.   38 C.F.R. § 
3.155.

A VA medical examination report will be accepted as an informal 
claim for benefits once a formal claim for pension or 
compensation has been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected disability 
is not compensable to a degree.  38 C.F.R. § 3.157(b) (2010).  
The date of outpatient or hospital examination, or date of 
admission to a VA or uniformed services hospital, will be 
accepted as the date of receipt of the claim.

Unless specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  38 
U.S.C.A. § 5110.  The implementing regulation clarifies this to 
mean that the effective date for direct service connection will 
be the day following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the date receipt of the claim 
or the date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

RLE tremor and decreased facial expression are manifestations of 
the Veteran's Parkinson's disease, which has been service-
connected since June 12, 1997.  Currently, the assigned effective 
date of service connection for RLE tremor is May 18, 1998, and 
the assigned effective date for service connection for decreased 
facial expression is December 8, 1998.  Since service connection 
has been in effect for the disease responsible for the Veteran's 
RLE tremor and decreased facial expression since June 12, 1997, 
the proper effective date for the recognition of service 
connection for each of these manifestations of Parkinson's 
disease is the date that each was initially evident.  

The Veteran had a neurological evaluation in November 1997 at 
Memorial Hospital of Rhode Island/Brown University School of 
Medicine.  He reported Parkinson's disease was diagnosed one year 
prior; he had no significant complaint related to Parkinson's 
symptoms other than RUE tremor.  He denied problems with balance 
or speech.  On examination, cranial nerves II-XII were normal.  
There was significant tremor in the RUE but no tremor in the legs 
or chin.  Tone and strength were normal in the legs.  Sensory 
examination was normal to pin and touch.  Gait and balance were 
normal except for arm swing on the right.  In sum, the 
examination report is silent in regard to any neurological 
deficit in the face or the RLE.
 
The Veteran had a VA general medical examination on December 31, 
1997.  The examiner noted symptoms of Parkinson's disease, for 
which service connection had not yet been granted.  The examiner 
noted significant acne scarring of the face but did not note any 
neurological deficit of the face.  The examiner noted significant 
tremor of the RUE.  The examiner did not observe an abnormality 
of the RLE, but the Veteran complained of increasing problems 
with spasticity of the right leg.  Examination showed adequate 
strength and range of motion of the upper and lower extremities; 
the Veteran was also intact to sharp and dull sensation.  Deep 
tendon reflexes (DTRs) were sluggish bilaterally.

The Veteran had a VA neurological examination in January 2008 in 
which his primary complaint was tremor in the RUE, although he 
also reported stiffness in the neck and legs.  On examination, 
cranial nerves II-XII were within normal limits.  The examiner 
noted abnormal tremor in the RUE but the examination report is 
silent in regard to any neurological deficit in the RLE or the 
face.

A letter from Boston University Medical Center dated March 31, 
1998, states the Veteran complained inter alia of right leg 
shaking at the knee and hip.  He reported such shaking as 
occasional slight myoclonic-type jerks, usually as he was falling 
asleep.  On examination, facial symmetry was normal.  Motor and 
sensory examination was normal; the only noted abnormality of the 
lower extremities was slight withdrawal of the toes, more on the 
right than the left.  The impression was rest tremor and postural 
tremor of the RUE and RLE.

The Board finds at this point that the Boston University 
treatment note cited above establishes the presence of a RLE 
tremor, in that it shows both subjective complaint and competent 
medical impression.  Accordingly, an earlier effective date of 
March 31, 1998, is appropriate for service connection for RLE 
tremor.

The Veteran had motor testing at Boston Medical Center in May 
1998.  The Veteran and his wife described tremor in the right arm 
worse than the right leg, and mild tremor in the left arm and 
leg; they denied tremor of the head, neck or voice.  The Veteran 
did not describe symptoms related to the face, and the 
examination report is silent regarding any observed neurological 
deficit of the face.      

The Veteran also had a psychodiagnostic evaluation in May 1998 
for the Massachusetts Rehabilitation Disability Determination 
Service.  In relevant part, the Veteran endorsed difficulty 
walking because his legs tightened up, but the report is silent 
in regard to any complaint of facial dysfunction or any facial 
dysfunction observed by the examiner. 

A VA discharge summary dated October 14, 1998, notes slight 
masking of the face and mildly decreased right nasal labial fold.  
Thereafter, a nursing note on October 17 of the same year notes 
an observation of slight ride-sided facial droop.  The Board 
finds that the October 14, 1998, VA treatment note is the 
earliest evidence of decreased facial expression; accordingly, an 
earlier effective date of October 14, 1998, for service 
connection is appropriate.

In sum, the Board has found that RLE tremor was initially shown 
on March 31, 1998, and that decreased facial expression was 
initially shown on December 14, 1998.  Accordingly, those are the 
proper effective dates for the grants of service connection.

Evaluation of Service-Connected Disability

Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same manifestation under various different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical area and symptomatology are closely 
analogous; see 38 C.F.R. §§ 4.20, 4.27.  EDS is not associated 
with a specific disorder in the rating schedule, and the RO has 
rated the disorder by analogy under the criteria of 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8108 (narcolepsy).  

Under DC 8108, narcolepsy is rated under the criteria for petit 
mal epilepsy (DC 8911), which in turn is rated under the general 
rating formula for minor seizures.  Note (1) explains that a 
major seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Note (2) explains that a minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic blinking of 
the eyes or nodding of the head (pure petit mal), or sudden 
jerking movements of the arms, trunk or head (myoclonic type) or 
sudden loss of postural control (akinetic type).

The criteria of the General Rating Formula for Major and Minor 
Epileptic Seizures are as follows.   A rating of 10 percent is 
assigned with a confirmed diagnosis of epilepsy with a history of 
seizures.  A rating of 20 percent is assigned with at least 1 
major seizure in the past two years or at least two minor 
seizures in the past six months.  A rating of 40 percent is 
assigned with at least one major seizure in the past six months 
or two in the last year, or averaging at least five to eight 
minor seizures weekly.  A rating of 60 percent is assigned with 
averaging at least one major seizure in four months over the last 
year, or 9-10 minor seizures per week.  A rating of 80 percent is 
assigned with averaging at least one major seizure in three 
months over the last year, or more than 10 minor seizures weekly.  
A rating of 100 percent is assigned with averaging at least one 
major seizure per month over the last year.

Note (1) to the General Rating Schedule states that when 
continuous medication is shown necessary for control of epilepsy 
the minimum rating will be 10 percent, not to be combined with 
any other rating for epilepsy.  Note (2) states that in the 
presence of major and minor seizures, the major type will be 
rated.  Note (3) states that there will be no distinction between 
diurnal and nocturnal major seizures.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

The rating decision on appeal granted service connection for EDS 
effective from February 15, 2007.  The Board has considered 
symptoms since that date.

Of note, in conjunction with his claim for service connection for 
EDS the Veteran submitted a number of internet articles generally 
describing a relationship between EDS and sleep apnea and/or EDS 
and Parkinson's disease.  The rating decision on appeal granted 
service connection for EDS, and the treatises are not relevant to 
the issue of disability evaluation for a specific individual such 
as the Veteran.  The treatises accordingly will not be considered 
in the discussion below.

A December 2006 VA treatment note lists the Veteran's current 
complaints including sleep apnea/narcolepsy, reportedly doing 
well with a CPAP and medication.  

A January 2007 VA mental health treatment note characterized the 
Veteran as a "stoic" person with PTSD, sleep disorders and 
severe Parkinson's disease status post several deep brain 
stimulation implants; the interaction of these disorders and the 
differential responses to medication had resulted in sub-optimal 
treatment of PTSD and mood components, as well as the "very 
impairing symptom of sleepiness."

In his claim for service connection for EDS, received in February 
2007, the Veteran asserted his EDS was due to nocturnal insomnia.  
The Veteran noted he was currently rated at 50 percent for sleep 
apnea.  The Veteran stated the EDS, in combination with the 
service-connected Parkinson's disease and the service-connected 
PTSD, effectively kept him housebound because he was afraid to go 
out lest he fall asleep.

A February 2007 VA outpatient treatment note shows the Veteran 
reported that since using the CPAP machine he was less groggy in 
the morning and better able to focus, although he still has some 
daytime sleepiness.  The Veteran reported that he used the CPAP 
machine 4-5 hours almost every night, and that he would "pay the 
price" if he failed to do so.  The Veteran was advised to 
continue using the CPAP machine during sleep to include naps, and 
to avoid driving if he was not using CPAP as prescribed.

The Veteran submitted a letter in March 2007 stating he was about 
to begin a new medication regimen to address his EDS.  He stated 
his symptoms had become much worse because of uncontrollable 
sleep attacks primarily during the day but at nighttime as well.  

An April 2007 VA sleep clinic note states the Veteran was 
experiencing profound daytime sleepiness despite using the CPAP 
5-6 hours per night.  He had used stimulants to remain awake 
during the day but had developed tolerance.  In January he took 
no stimulants at all, and became noticeably more tired falling 
asleep during all hours of the day.  He subsequently returned to 
taking some of his old stimulants, with partial response.  The 
attending physician noted an impression of hypersomnia, a 
combination of sleep apnea despite CPAP, Parkinson's disease and 
probably insufficient sleep at night possibly associated with 
PTSD.  The Veteran was currently on rotating stimulants, which 
helped his daytime symptoms and as a result helped his nighttime 
sleep as well.

The Veteran had a VA respiratory examination in April 2007 to 
resolve whether his excessive daytime sleepiness was secondary to 
the service-connected sleep apnea.  The examiner noted the 
Veteran was followed for sleep apnea by VA, where it had been 
noted that part of the Veteran's difficulty with sleeping was an 
unusual diurnal rhythm with less nighttime sleep.  In addition, 
he had PTSD with nightmares, as well as Parkinson's disease, all 
of which could be factors in excessive daytime sleeping.  
Medications had not been helpful because the Veteran developed a 
tolerance for each of the medications prescribed within a few 
months of therapy.  The Veteran stated he currently would fall 
asleep whenever he sat quietly and therefore did not drive.  The 
Veteran and his wife stated he would fall asleep in front of the 
television but denied he would fall asleep during a meal.  The 
Veteran had been known to fall asleep while talking on the 
telephone.  The Veteran endorsed using his CPAP machine 5-6 hours 
per night, and inspection of the CPAP machine by VA confirmed he 
was using the device on a regular basis.  The clinical impression 
was multiple reasons for excessive daytime sleepiness including 
obstructive sleep apnea, Parkinson's disease, PTSD and unusual 
diurnal sleep rhythm; however, it was at least as likely as not 
that EDS was secondary to the service-connected sleep apnea.

In April 2007 a VA physician wrote a letter on the Veteran's 
behalf asking he be excused from jury duty because his EDS made 
it unreasonable to expect him to maintain attention or even 
wakefulness during a sedentary activity such as jury 
deliberation.   

The June 2007 rating decision on appeal granted service 
connection for EDS, also described as narcolepsy.  The rating 
decision assigned an initial rating of 10 percent based on the 
need for continuous medication, rating by analogy to the 
narcolepsy under DC 8199-8108.  The 10 percent rating represents 
separate compensation from the underlying obstructive sleep apnea 
(rated as 50 percent disabling) and the possibly related PTSD 
(rated as 70 percent disabling).  The Veteran's combined 
evaluation for compensation since February 2005 has been 100 
percent, with additional entitlement to Special Monthly 
Compensation (SMC) at the S-2 rate from February 2005 and at the 
L-1 rate (housebound with need for aid and attendance) from July 
2007.      

The Veteran asserted in his July 2007 notice of disagreement 
(NOD) that his EDS should be rated as 80 percent disabling 
because he averages at least 2-3 episodes daily of uncontrollable 
urge to sleep, which he equated to qualifying petit mal seizures 
(brief interruptions of consciousness with nodding of the head).  
The Veteran asserted EDS was the most troubling of his many 
medical issues since it could come over him at any time.  
Unconsciousness would last from a few moments to several minutes.  
Medication helped slightly with the frequency of attacks but did 
not prevent them from being a problem.

The Veteran's wife submitted a supporting statement in July 2007 
stating the Veteran's sleep attacks were characterized by staring 
and nodding of the head to one side, with repetitive bouts of 
falling asleep for seconds at a time.  Such attacks happened most 
often when sitting quietly watching television or whenever the 
mind was not focused.  Attacks happened most frequently at night 
but sometimes during the day, and happened regardless of how much 
sleep the Veteran had per night.  The Veteran typically had 2-3 
attacks per day, sometimes more but never less.

The Veteran had a VA housebound examination in August 2007, at 
which his wife reported the Veteran would "nod off" frequently 
during activities of daily living, including in the middle of 
eating.  These episodes could be of very brief duration or 
longer.  Because of the narcolepsy and the Parkinson's disease, 
the Veteran no longer attempted to leave the house unless he was 
escorted.  During the examination the Veteran nodded off for a 
few seconds to a few minutes while sitting, while talking and 
while standing.   

A VA sleep clinic note in September 2007 states there had been 
little change in symptoms since the earlier clinic note in April.  
The Veteran slept with the CPAP from midnight to 6:00 am and rose 
still feeling sleepy.  He frequently dozed for 5-10 minutes 
whenever sedentary and would occasionally wake up looking 
confused.  The clinician's impression was hypersomnia of 
uncertain etiology, doing moderately well on rotating stimulants.  
The impression was essentially unchanged in January 2008.

A VA outpatient note in February 2008 notes that the Veteran's 
snoring had decreased under the current CPAP regimen but fatigue 
was unchanged.  The other symptoms of sleep apnea had improved.  
The current CPAP regimen was continued, and the Veteran was again 
cautioned to not drive if he was not using the CPAP machine as 
prescribed.

In July 2008 the Veteran presented to the VA sleep clinic for 
follow-up of his multifactoral daytime sleepiness.  He had been 
on rotating stimulants, with the most recent stimulant changed 
because it had increased his Parkinson's-related tremors.  The 
Veteran reported doing better with CPAP and with overall sleep 
pattern, wearing CPAP all night from midnight until 7:00 or 8:00 
without difficulty.  The examiner's impression was multifactoral 
excessive daytime sleepiness, persistent despite increased total 
sleep time and CPAP use and likely related to Parkinson's disease 
although a primary central nervous system (CNS) hypersomnia could 
not be excluded.  The examiner separately cited obstructive sleep 
apnea with good CPAP adherence and generally good response. 

In October 2008 the Veteran presented to the VA sleep clinic 
reporting sleeping only 2-3 hours daily that month because it 
reminded him of Vietnam; during the summer he had slept 6-7 hours 
per night.  The Veteran reported going to bed at midnight and 
sleeping only 2-2 hours; he felt refreshed when waking up but was 
very sleepy during the day.  The Veteran reported taking "cat 
naps" lasting a few seconds to several minutes approximately 20 
times per day.  He denied driving a car or performing high-risk 
activity.  The clinical impression was obstructive sleep apnea 
(OSA) with multifactoral excessive sleepiness due to OSA, very 
insufficient sleep and Parkinson's disease.

An October 2008 VA mental health note indicates the Veteran 
described his typical day as starting with rising at 3:00 am and 
continuing with chores around the house and watching television.  
The Veteran could go to the store if his wife drove, but he but 
he did not participate in activities such as church because he 
would fall asleep.  The examiner noted under Axis IV 
(psychosocial and environmental problems) no acute stressor but 
chronic stressors of multiple medical problems and lack of sleep.

A January 2009 VA outpatient note states the Veteran's problems 
with snoring, apnea and waking up choking had decreased under the 
current CPAP regimen but fatigue remained unchanged.  The Veteran 
reported he used the CPAP machine every night and could not sleep 
without it.  He also reported sleeping better.  The current CPAP 
regimen was continued, with the customary warning not to drive if 
not using the CPAP machine as prescribed.
  
In his substantive appeal, submitted in February 2009, the 
Veteran asserted his EDS should be rated separately from sleep 
apnea because there was no improvement in his EDS despite his 
complete compliance with his sleep apnea treatment regimen.  He 
also asserted he had multiple qualifying sleep attacks per day 
that fulfilled the criteria for higher rating under the rating 
criteria for narcolepsy.

The Veteran presented for a VA sleep clinic follow-up in November 
2009 reporting sleeping better.  He would go to bed at 9:00 or 
10:00 pm and often sleep straight through most nights until 
waking to  urinate at 5:00 am, and then go back to sleep for a 
few more hours.  He attributed the improvement mostly to a change 
in medication.  He reported no problem using the CPAP and stated 
he awakened feeling refreshed and with no daytime sleepiness.  
The clinical impression was improvement in excessive sleepiness 
most likely reflecting improvement in insomnia and withdrawal of 
sedating medication.

The Veteran had a VA epilepsy/narcolepsy examination in February 
2010; the examiner reviewed the VA claims file and the Veteran's 
electronic VA treatment record.  The Veteran reported that during 
the past 12-18 months his daytime sleepiness had worsened, with 
sudden attacks of fatigue, drowsiness and then sleep.  Also, his 
sleep at night was disturbed by multiple awakenings.  The 
examiner stated there were many more manifestations of 
Parkinson's disease than had been present the previous year.  
However, the examiner's impression was that the Veteran's 
excessive daytime sleepiness had clearly improved over the last 
several months due to discontinuation of the medication Mirapex.  
The examiner's impression was OSA with EDS under control. 

The Board finds at the outset that the Veteran's narcoleptic 
episodes are analogous in severity to minor seizures, because his 
periods of falling asleep can be considered the equivalent of a 
brief interruption in consciousness.  See NOTE (1) and (2), 38 
C.F.R. § 4.124a, Diagnostic Code 8911.  The Board bases this 
finding on the competent evidence provided by the Veteran and his 
wife, as well as the VA examiner in August 2007 who noted the 
Veteran would fall asleep during examination even while talking 
or while standing.  

In regard to frequency of seizures, the Veteran's wife has 
competently asserted the Veteran has more than 2 episodes of such 
seizures per day, equating to more than 10 episodes per week.  
"A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
Thus, the criteria for a rating of 80 percent are met.
    
The Board further finds that such rating does not constitute 
pyramiding.  Although DC 6847 awards 30 percent for OSA with 
"persistent daytime somnolence" the Board has found above that 
the Veteran's symptoms more closely approximate distinct minor 
seizures than mere generalized somnolence.  Further, the 
Veteran's entitlement to 50 percent rating for OSA is based on 
his requirement for a CPAP machine, not upon episodes of 
somnolence.  Therefore, separate ratings do not constitute 
duplicative compensation for the same symptoms.    

The Board has considered whether a rating higher than 80 percent 
is warranted.  However, the evidence does not show that the 
Veteran has major seizures.  As noted in the regulations, 
narcolepsy is rated under the equivalence of petit mal, or minor 
seizures; without evidence of any actual seizures, he cannot be 
rated under the criteria for major seizures.  For this reason, 80 
percent is the highest schedular rating the Veteran can receive.

The Board has considered whether this claim should be referred to 
the Director of the Compensation and Pension Service for extra-
schedular consideration.  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected EDS are 
contemplated by the schedular criteria.  The Board has therefore 
determined that referral of this case for extra-schedular 
consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An effective date of March 31, 1998, for service connection for 
RLE tremor is granted. 
 
An effective date earlier of October 14, 1998, for service 
connection for decreased facial expression is granted.  
 
A rating of 80 percent for excessive daytime sleepiness is 
granted throughout the initial-rating period, subject to the 
criteria applicable to the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


